Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment to follow her spouse to another locality. Claimant last worked as a money counter for a New York bank and resigned that position and moved to Puerto Rico with her ailing husband. Upon applying for benefits in Puerto Rico, claimant contended that she terminated her employment because it was necessary to be with her husband to attend his health needs. While the record demonstrates that her husband had long suffered from bronchial asthma and apparently had been advised to move to a warmer climate, there is no medical evidence that claimant’s presence to attend his health needs was necessary. The board found that the claimant’s regular attendance at work over the last four months at the New York bank position and her certification after her arrival in Puerto Rico that she was ready, willing and able to work indicated that her presence was not required. Since there is substantial evidence to support the board’s determination that the claimant voluntarily left her employment to follow her spouse to another locality, its decision must be affirmed (Matter of Sanchez [Catherwood], 27 AD2d 678). Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.